FILED
                             NOT FOR PUBLICATION                            JAN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM McGRANN,                                 No. 09-55007

               Plaintiff - Appellant,            D.C. No. 8:07-cv-00685-AG-RNB

  v.
                                                 MEMORANDUM *
FEDERAL INSURANCE COMPANY, a
member of Chubb Group of Insurance
Companies,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       William McGrann appeals pro se from the district court’s summary

judgment in his diversity action arising from Federal Insurance Company’s denial

of his disability insurance claim. We have jurisdiction under 28 U.S.C. § 1291.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Learned v. City of Bellevue, 860 F.2d 928, 931 (9th Cir.

1988), and we affirm.

      The district court properly granted summary judgment on McGrann’s breach

of contract claim because he failed to raise a triable issue as to whether his wrist

injuries from using his computer mouse were the result of an “accident” and

therefore covered by the insurance policy. See Williams v. Hartford Accident &

Indem. Co., 204 Cal. Rptr. 453, 456 (Ct. App. 1984) (rejecting argument that the

term “accident,” for insurance coverage purposes, includes an injury due to a

commonplace act); see also Gin v. Pennsylvania Life Ins. Co., 36 Cal. Rptr. 3d

571, 574 (Ct. App. 2005) (rejecting accidental disability claim for carpal tunnel

syndrome because “a disability that is the culmination of repetitive stresses caused

by the insured’s normal, everyday activities is not the result of an ‘accidental

bodily injury’ and therefore does not fall within the coverage of the policy”).

      The district court properly granted summary judgment on McGrann’s

common counts claim because McGrann failed to raise a triable issue as to whether

Federal Insurance Company was indebted to him, because the company properly

denied his insurance claim. See Farmers Ins. Exch. v. Zerin, 61 Cal. Rptr. 2d 707,

715 (Ct. App. 1997) (stating elements of common counts claim).




                                           2                                       09-55007
      The district court properly granted summary judgment on McGrann’s fraud

claim based on Federal Insurance Company’s alleged oral misrepresentation

because McGrann failed to raise a triable issue as to whether he was justified in

believing that he had purchased an insurance policy guaranteeing him a $1.5

million payment. See Lazar v. Superior Court, 909 P.3d 981, 984 (Cal. 1996)

(fraud claim requires “justifiable reliance”).

      We do not consider McGrann’s contentions raised for the first time on

appeal. See Travelers Prop. Cas. Co. of Am. v. ConocoPhillips Co., 546 F.3d

1142, 1146 (9th Cir. 2008).

      McGrann’s remaining contentions are unpersuasive.

      We deny McGrann’s request for sanctions.

      AFFIRMED.




                                           3                                  09-55007